Case 1:20-cv-00128-CRK Document4 Filed 07/10/20 Page 1of12

UNITED STATES COURT OF INTERNATIONAL TRADE

AIREKO CONSTRUCTION LLC., )
Plaintiff,

V. . Civil Action No. 20-00128
UNITED STATES,
Defendant. '
/

 

COMPLAINT FOR DAMAGES

 

Plaintiff, Aireko Construction LLC. (“Aireko”), by and through its undersigned
attorney sues the United States for damages, and, upon information and belief states
the following:

1. This Court has jurisdiction pursuant to 28 U.S.C. §15 81(a)and19C.F.R.
§174.22.

2. Aireko is a company located in Puerto Rico and is an importer of
crystalline silicon photovoltaic (“CSPV”) products from the People’s Republic of
China.

3. All of the duties and interest have been paid in full.

4. The protest was timely filed and the amendment to the protest was timely

filed.
Case 1:20-cv-00128-CRK Document4 Filed 07/10/20 Page 2 of 12

5. This cause of action has been timely filed.

6. The three (3) entries at issue were assessed antidumping and
countervailing duties under A-570-010 and C-570-011.

7. Aireko filed a scope ruling request with the Department of Commerce
(“Commerce”) by letter dated August 17, 2015 because the CSPV were assembled
with U. S. origin solar cells thus outside the scope of the antidumping and
countervailing duty orders.

8. In a scope ruling of November 12, 2015 Commerce determined Aireko’s
CSPV’s were within the scope of the orders.

9. On December 12, 2015 Aireko filed a complaint in the USCIT contesting
Commerce’s final scope determination.

10. While the court case was pending, U S Customs and Border Protection -
(“CBP”) liquidated the three entries on September 2, 2016 by assessing antidumping
and countervailing duties.

11. On December 2, 2016 Aireko filed its protest contesting the assessment
of antidumping and countervailing duties on the three entries.

12. On November 12, 2019 Aireko amended its protest’ pursuant to 19

C.F.R. §174.28 claiming the three entries were entered for consumption prior to

 

" By having the amendment delivered to CBP by DHL.
2
Case 1:20-cv-00128-CRK Document4 Filed 07/10/20 Page 3 of 12

December 23, 2014, the date set forth in Commerce’s final determination. Copy
enclosed as Exhibit A.

13. The scope ruling litigation was completed on January 13, 2020 when the
Court determined Aireko’s CSPV’s were subject to the antidumping and
countervailing duty orders in Slip Op. 20-6.

14. CBP denied the protest on January 13, 2020.

15. This denied protest was mailed to undersigned counsel on June 11, 2020
and received on June 15, 2020.

16. Because the denied protest was received more than 90 days from denial,
Aireko was deprived of the opportunity to request the denied protest be voided under
19 U.S.C. §1511(d) and to consider the amended protest.

COUNT I

Paragraphs 1-16 are realleged herein.

17. “The imposition of antidumping duties is governed by 19 U.S.C.
1673e(b). Both under the general rule and the special rule set forth in that statute, the
date that the merchandise is entered for consumption governs.” CBP ruling HQ
225111 dated October 4, 1994

18. “Under 19 C.F.R. §141.68(a)(2) an importer may request the time of

entry to be the time the entry documentation is filed if the request is made on the
Case 1:20-cv-00128-CRK Document4 Filed 07/10/20 Page 4 of 12

entry documentation at the time of filing and the merchandise has already arrived.”

19. For the three entries, Aireko selected entry dates on its CBP Form 3461s
which were made under section 141.68(a)(2).

20. For entry summary 256-0333665-9 the arrival date was December 15,
2014 and the elected entry date was December 19, 2014.

21. For entry summary256-0333675-8 the arrival date was December 14,
2014 and the elected entry date was December 19, 2014.

22. For entry summary 256-0333680-8 the arrival date was December 21,
2014 and the elected entry date was December 22, 2014.

23. The entry dates for the three entries were prior to December 23, 2014,
thus the ADD and CVD rates could not be assessed retroactively as contrary to law.
See, Sunpower Corp. v. United States, 253 F. Supp. 3d 1275, 1293 (USCIT 2017).

WHEREFORE, Aireko respectfully requests the Court to make the following
findings:

(1) It was contrary to law for CBP to liquidate Aireko’s three entries by
assessing ADD and CVD rates retroactively;

(2) Aireko’s three entries should be reliquidated free of ADD and CVD rates

with a refund of duties and interest thereon.
Case 1:20-cv-00128-CRK Document4 Filed 07/10/20 Page 5of12

Respectfully submitted,
fe Wy, 4d
a, /, A)

   

 

Peter s. “Herrick
PETER S. HERRICK, P.A.
4324 Bayshore Blvd NE

St Petersburg FL 33703

Tel. 727-244-1600

Email: pssherrick@gmail.com

Attorney for Plaintiff
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

with this court’s ECF filing system on July 10, 2020.

 

Peter S. Herrick
Case 1:20-cv-00128-CRK Document 4 Filed 07/10/20 Page 6 of 12

EXHIBIT A
Case 1:20-cv-00128-CRK Document4 Filed 07/10/20 Page 7 of 12

PETER S. HERRICK, P.A.
Attorneys At Law
4324 Bayshore Blvd. NE 301 East Ocean Blvd.
St. Petersburg, FL 33703 Suite 525
Cell: 786-877-6317 Long Beach, CA 90802
Fax. 727-851-9245 Tel. 562-285-2870
Email: pssherrick@gmail.com Web: CustomsLawyer.Net

November 11, 2019

Sigfredo Falero

Supervisory Import Specialist
San Juan Area Port

San Juan Field Office

48 Road 165 KM 1.2
Guaynabo, PR 00968

Re: — Aireko Construction Corp.
Protest No. 4909-16-100028
Amendment To Protest and Application For Further Review

Dear Mr. Falero:

On March 9, 2017 your office, at our request, placed the referenced protest in
Suspense status pending a final decision by the U. S. Court of International Trade of case
number 15-00319. This case is still pending.

Little did we know when filing the protest that the U. S. Court of Appeals for the
Federal Circuit would turn the country of origin definition on its head by ruling the country
of assembly, most notably China, would be the country of origin for solar panels. .

. With this letter, we are amending the referenced protest pursuant to 19C.F.R. §174.28
which provides “a reviewing officer may consider alternative claims and additional grounds
or arguments submitted in writing by the protesting party with respect to any decision which
is the subject of a valid protest at any time prior to disposition of the protest.”

“Commerce instructed CBP to suspend liquidation of, and collect cash deposits at the
final rate for, subject merchandise with the final scope which was ‘entered, or withdrawn

I
Case 1:20-cv-00128-CRK Document4 Filed 07/10/20 Page 8 of 12

from warehouse, for consumption on or after 12/23/2014, the date of the publication of the
Solar IT PRC ADD Final Results. See CBP Instructions Pertaining to Final ADD
Determination, Message No. 5002303, A-470-010, ADD PD 833m bar code 3251068-01
(Jan. 2, 2015.” Sunpower Corp. v. United States, 253 F. Supp. 3d 1275, 1293 (Ct. Int. Trade,
2017).

Aireko has three (3) entries covered by the referenced protest. To determine when
their solar modules were “entered for consumption” we look to CBP ruling, HQ 225111
dated October 4, 1994. That ruling was requested by Toyota because of “A Notice of
Preliminary Determination of possible antidumping liability...” It continues “[t]he imposition
of antidumping duties is governed by 19 U.S.C. 1673e(b). Both under the general rule and
the special rule set forth in that statute, the date that the merchandise is entered for
consumption governs.” “Under 19 CFR 141.68(a)(2) an importer may request the time of
entry to be the time the entry documentation is filed if the request is made on the entry
documentation at the time of filing and the merchandise has already arrived.” Unfortunately
for Toyota there was no elected entry date on the Entry/Immediately Delivery Request (CF
3461) supplied by Toyota made under section 141 .68(a)(2).

Fortunately for Aireko, it selected an entry date on its CBP Form 3461s which were
made under section 141.68(a)(2).

For entry summary number 256-0333665-9 the arrival date was 12/15/14 and the
elected entry date was 12/19/14. For entry summary number 256-0333675-8 the arrival date
was 12/14/14 and the elected entry date was 12/19/14. For entry summary number 256-
033368-8 the arrival date was 12/21/14 and the elected entry date was 12/22/14.!

“Sunpower states that, ‘if [“Commerce’s”] position is that the expanded scope, as
embodied in the Department's scope ‘clarification,’ is not being applied to entries prior to the
date of the final determinations, we agree with [“Commerce’s”] position." Reply Br. Pls.
Sunpower Corporation and Sunpower Corporation, Systems 21, Mar. 29, 2016, ECF No. 91.
That is [“Commerce’s”] position. See Def.'s Resp. at 49-50. Accordingly, there is no dispute
to resolve with respect to this issue.” Sunpower Corp., supra, p. 1293.

The entry dates for the 3 entries subject to the referenced protest were prior to
12/23/14. The ADD and CVD rates at issue could only be assessed and liquidated

 

' The entry dates on the protest for the 3 entries were taken from Customs Bills
issued after liquidation. These entry dates must be changed on the protest to conform to
the entry dates supra.
Case 1:20-cv-00128-CRK Document4 Filed 07/10/20 Page 9 of 12

prospectively for entry dates prospectively, that is on and after 12/23/14. the referenced
protest, the ADD and CVD rates were assessed retroactively, that is for entry dates prior to
12/23/14, which is contrary to law. This amended protest should be granted and the 3 entries
should be reliquidated as entered without the assessment of the ADD and CVD rates.

Sincerely,

errick

 
Case 1:20-cv-00128-CRK Document 4

 

Filed 07/10/20 Page 10 of 12

 

 

 

 

 

14, LOCATION OF

 

 

 

|M3S6 OPEN SPACE L-N

 

  

 

ia, G.0. NUMBER

19. TOTAL VALUE

 

 

427284

 

 

  

 

 

 

 

 

 

 

24. 1.5. NUMBER #8. COUNTRY, 26, MANUFACTURER NO,
7 OF ORIGIN a
8541.40.6020 auf CNWANIMPZHE |

 

 

 

 

 

 

 

 

 

 

 

  
 
 

  
 

     
  

 

 

 

 

 

27. CERTIFICATION 28. CAP USE OMLY :
‘shave formatse sates the Gur tah ened cinta ond | [1] OTHER acency ACTION REQUIRED, NAMELY:
| PHONG Fy 782-7044 FAX) /| PA? _ | Co cer exammanion reauineo =
(787) 793° 2400 (PRONE | t2/ 22/14 (FJ entry nevecteo, secause: | ia: .
c+. 29. BROKER.OR OTHER GOVT. AceNcY use a pp:
TCLUS137083 2CSU8176450 2CSU8 250346 +
IF SUBJECT TO INTENSIVE EXAMINATION |[baqveay SIGNATURE DATE
63 BmusvHIZ209FY peuTionzen:

 

 

TRANSFER TO M404
FROM ITS PIER LOCATION

 

PAPERWORK REDUCTION ACT STATEMENT: an agency may sot conduct or sponsor an information cofection and a Dersan is not
io this information untess and an expiration date. The controt number tor
this application is 15 minutes. if you have any comments
Rulings, 799° Sth Streat,

it displays a cuwrent vatid OMB control number
1851-0024, Tha estimated average time ta complete

YOU can write ta U.S. Customs aed Border Protection, Office of Regulations and

required ta respond

this coflectian is
regarding the burden estinate
NW... Washington DC 20229.

CBP Form 3461 {10/09}
Case 1:20-cv-00128-CRK Document4 Filed 07/10/20 Page 11 of 12

DEPARTMENT OF HOMELAND SECURITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Form Appraved
ca . U.S, Customs and Border Protection ay ony OMB No. 1651-0024
ENTRY /IMMEDIATE DELIVER od AY eWSTT
f Wosae g
BOX: 256 JOSE G. FLORES, INC UGA Pagechy
. P.O/BOX 9020695 SAN JUAN, PR 00902-2695
(787) 793-2400 a. 4 oA
\ 19 CFR 142.3, 142.18, 142.22, 142008 SF Do; i
7. ARRIVAL DATE Z. ELECTED ENTRY DATE 3. ENTRY TYPE COOEANAME 4. ENTRY NUMBER
122114 \ 122214 O1 CONSMPTION 256-0333680-8
§. PORT §. SINGLE TRANS. BOND 7. BRORERAMPORTER FILE NUMBER
4909 \ NN xX 119 333680
\ §. CONSIGNEE NUMBER 9. IMPORTER NUMBER
\ \ 66~-028606800 SAME
TQ. ULTIMATE CONSIGNEE NAMES] \. 11. IMPORTER OF RECORD NAME
AIREKO CONSTRUCTION CORP SAME
LAS CASAS STREET LOT 20
INDUSTRIAL PARK
CAGUAS PR 00725
2. CAARIER CODE 13. VOYAGEIFLIGHT/TRIP 14, LOCATION OF GOOOS-CODEIS NAMES:
ZIMU 62E M356 OPEN SPACE L-N
15. VESSEL CODENAME
CFS PAGOLA
16. U.S. PORT OF UNLADING 17. MANIFEST NUMBER 18. G.O. NUMBER 18. TOTAL VALUE
4309 62E 776
20, DESCRIPTION OF SERCNANDISE
CELLSOLAR MODULE
24. ITA 22, {TAAL/AWB NO, 23. MANIFEST QUANTITY 24. 4.5. NUMBER RS. COUNTRY! 26. MANUFACTURER NO.
AWB CODE OF ORIGIN
M ZIMUSNH7320986 8541.40.60201CN Li CNZHEWAN118HAN
BTDDDEP40050280 13 PKG
27. CERTIFICATION

 

 

 

28. CBP USE ONLY

 

I hereby make application for entry immediate delivery. | certity that the

above information is acturnte. the bond is sufficient. vatia and currest, and
that all requirernents of 15 CER Part 142 have fret.

    

   
      
  
 

 

 

[_] OTHER AGENCY ACTION REQUIRED, NAMELY:

 

Zapp Tecan
"G84 782-7044 (paxy | AF
(787) 793-2400 (PHONE) 12/22/14

 

[_] CaP ExaMiNaTION REQUIRED

 

29. BROKER OR OTHER GOVT. AGENCY USE

2CSU8794484

[_] ENTRY REJECTED, BECAUSE:

 

IF SUBJECT TO INTENSIVE EXAMINATION

DELIVERY SIGNATURE
AUTHORIZED:

DATE

 

 

TRANSFER TO M404

PROM ITS PIER LOCATION IS REQUESTED.
WE GUARANTEE PAYMENT FOR ALL CHARGES
AND EXPENSES AND ACCEPT
RESPONSIBILITY UNDER OUR BOND

 

PAPERWORK REDUCTION ACT STATEMENT: An 3
ta this information unless it displays a current

1851-0024. The estimated average time ta completa this applicstign

you can write to U.S. Customs and Border Protection. Office of Regulations

gency May not conduct or spansor an information
valid GM control qurnber and an ex

collection and @ person is not required to respond
piration date. The contral number for this collection is
mutes. 1f you hava any comments segarding the burden astimate
and Rulings. 799 Sth Street, NW., Washington DC 20229.

CBP Form 3461 (10/09)

is 15 mi
Case 1:20-cv-00128-CRK Document4 Filed 07/10/20 Page 12 of 12

DEPARTMENT OF HOMELAND SECURITY
U.S. Customs and Border Protection
ENTRY/MMEDIATE DELIVERY
: MCLE » ENTRY ERY
JOSE G. FLORES, ING fy
P.0.BOX 9020695 SAN JUAN, POY posaz~ 695
(787) 793-2400 hula
19 CFR 142.3, 142.16, 142,22, 142.24

 

Form Approved

OM No. 18: 1-0024

FECEND)
US.

 
 
 

Pu Per en en ~

 

 

 

 

1. ARRIVAL DATE 2. BLECTED ENTRY DATE 3. ENTRY TYPE CODENAME 1-3 4. ENthY hUMBER OTD
121514 121914 ol CONSMPTION™ 256~-0333665~9
§. PORT 5. SINGLE TRANS, BONG 7. SROKERAMPORTER FILE RUMBER .
4909 x 119 333665
8, CONSIGNEE NUMGER 9. IMPORTER NUMBER
66-028606806 SAME

 

 

40. ULTIMATE CONSIGNEE NAME
ATREKO CONSTRUCTION CORP
LAS CASAS STREET LOT 20
INDUSTRIAL PARK
CAGUAS

11. IMPCATER OF RECORD NAME
SAME

PR 60725

 

12, CARRIER CODE 13. MOV AGEFLIGHT Trip

 

 

14. LOCATION OF GOGDS-CODEISIMAMENS)

 

ZIMU 23E M344 MAERSK, INC-SEA LAND
18. VESse, CODENAME
STRO TRADER |
18. GS. PORT a. jt : MIFEST fe BER 8. G.0. NUMBER 19. TOTAL VALUE
4969. VRADING VaSE TST NUMBER 8 a.0.N 284856

 

 

20. DESCRIPTION OF MERCHANDISE
SOLAR MODULE

 

 

 

2%. ita 22, ITIBL/AWES NO, 23, MARIFEST QUANTITY 24.4.5, NUMBER BS. COUNTRY 26. MANUFACTURER NO.
AWE CODE GF ORIGIN
2IMUSNH7320985 8541.40.6020 ox [MY kovaanrmpzite
BIDDDEP40050258 48 PKG C

 

 

 

 

 

 

 

 

 

27. CERTIFICATION

i hereby meke application tor erittyiirnmediate dellveary, { certify that the
above information is Sccutate, the bord le sufficient, ontid oe currant, aned
lquiteryepts at 19 CEA Port 142 have been met. !

  
  

 

    

   

 

 

 

[7] OTHER AGENCY ACTION REQUIRED, NAMELY:

28. CBP USE ONLY

fut

: 3 :
‘ : ne aH <
785) 782-79 44 (PAX) o ["] car examination REQUIRED : ; .
- é vy ey
(787) 793-2400 (PHONE) 12/19/14 (_] enray RevecteD, secauseE:

 

28. GROKER OR OTHER GOVT. AUENCY UE j

S,
FCIUS6 93600 zcsue762804

ry sy oe

 

IP SUBJECT TO INTENSIVE EXAMINATION [orGvesy

AUTHORIZES,

SGa TURE

 

DATE

 

TRANSFER TO M404

PROM ITS PIER LOCATION IS REQUESTED.
WE GUARANTEE PAYMENT FOR ALL CHARGES
AND EXPENSES AND ACCEPT

RESPONSIBILITY UNDER OUR BOND

 

1851-0024. The estimated average time te camp! ;
YOU Can welts to U.S. Customs and Batder Protection. Cities of Regulations and Rutings, 799 9th

CBP Form 3461 (10/09)
